Execution Version       Exhibit 10.4

Geophysical Seismic Data Use License Agreement

This Geophysical Seismic Data Use License Agreement (this “License Agreement”),
dated as of May 8, 2014 (the “Effective Date”), is made by and among Sanchez Oil
& Gas Corporation, a Delaware corporation (“SOG”), and the following
(individually, a “Company” and collectively, the “Companies”): Constellation
Energy Partners LLC, a Delaware limited liability company (“Constellation”), SEP
Holdings IV, LLC, a Delaware limited liability company and any other Subsidiary
of Constellation that has executed a written agreement pursuant to which such
entity becomes a party to this License Agreement and agrees to be bound by the
provisions hereof as if such entity was a party hereunder (the Companies
together with SOG, each a “Party” and collectively the “Parties”).

WHEREAS, in connection with the Shared Services Agreement, dated the date
hereof, between SP Holdings, LLC and Constellation (as amended, restated,
supplemented or otherwise modified from time to time, the “Services Agreement”),
SOG has agreed to license to the Companies certain Data (hereafter defined). All
capitalized terms that are used herein and not defined herein shall have the
meaning assigned to them in the Services Agreement, except that each reference
to “Manager” shall be read as a reference to SOG and each reference to “Company”
shall be read as a reference to each Company (to the extent not duplicative), as
appropriate and as the context requires; and

WHEREAS, the Data may cover, or relate to, or may in the future cover or relate
to, the Oil and Gas Properties (as defined in the Services Agreement) of the
Companies. 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties do hereby agree as
follows:

License and Delivery

.  Subject to the following provisions of this Section 1, SOG hereby grants to
each of the Companies, and such Companies hereby accept, a non-exclusive,
royalty-free license to use the Data, including any Intellectual Property
included therein, including both Data now owned and hereafter acquired during
the term of the Services Agreement by SOG, upon the terms and conditions set
forth in this License Agreement. SOG may (prior to the In-Service Date) and
shall (on and after the In-Service Date) deliver copies of the Data, including
both digital and hard copy if available, to the Companies following each of
their written request for its records and use pursuant to the license granted in
this License Agreement.  As additional Data is incorporated into the license
granted hereunder during the term of the Services Agreement, and at the written
request of a Company, SOG may (prior to the In-Service Date) and shall (on and
after the In-Service Date) supplement the foregoing delivery of copies to such
Company.  In the event that any Company identifies any missing Data and requests
copies from SOG, SOG may (prior to the In-Service Date) and shall (on and after
the In-Service Date) deliver such copies to the requesting Company.

Definitions

.  Capitalized terms used in this License Agreement shall have the following
meanings when used herein: 





WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

“Acquirer(s)” means third parties that acquire, either directly or indirectly,
ownership or control, whether accomplished voluntarily or by operation of law,
by statutory merger, consolidation or share exchange, by stock or asset sale or
purchase, or by any other transaction method.

“Company” and “Companies” has the meaning set forth in the Preamble.

“Company Party” has the meaning set forth in Section 7(a)(iii).

“Constellation” has the meaning set forth in the Preamble.

“Consultant” means a third party which is a bona fide, recognized consultant in
the geophysical industry engaged by a Company to interpret or make other
technical studies of the Data for the sole use and benefit of a
Company.  Companies’ Consultants may not be prospective partners, partners,
prospective acquirers or Acquirers, marketers of geophysical data, or otherwise
in the business of exploring for or producing Hydrocarbons and may not own
directly or indirectly an economic interest in any oil and gas lease,
production-sharing contract, or other interest within the geological area of the
Data subject to this License Agreement with the exception of an overriding
royalty interest, not to exceed two percent (2%) of the revenues from the
geographic area of the respective Data, granted by Company to such Consultant
under such Consultant’s compensation arrangements.

“Data” means seismic, geophysical and geological information, including, without
limitation, all processed and reprocessed data, regardless of the form or medium
on which it is displayed or stored, but the term “Data” includes only such
seismic, geophysical and geological information (i) relating to the Oil and Gas
Properties of the Companies, (ii) that is proprietary to SOG and (iii) the use
of which is unrestricted by agreements SOG has with landowners or seismic data
vendors. Each Company acknowledges that SOG possesses (or will possess) seismic,
geophysical and geological information relating to such Oil and Gas Properties
that is either (i) owned by third parties and only licensed to SOG, or (ii)
owned by SOG but restricted by agreements with landowners or seismic data
vendors (collectively, the “Encumbered Data”). Notwithstanding anything herein
to the contrary, the term “Data” specifically excludes all Encumbered Data.

“Derivative” means any product derived, generated, or created from the Data,
including, without limitation, any and all processed and reprocessed Data,
interpretations, or analyses, regardless of the form or medium on which they are
displayed or stored and whether produced by SOG, a Company or any third party.

“Effective Date” has the meaning set forth in the Preamble.

“Intellectual Property” means all intellectual or industrial property and rights
therein, however denominated, throughout the world, whether or not registered,
including, without limitation, all patent applications, patents, trademarks,
service marks, trade styles or dress, mask works, copyrights (including, without
limitation, copyrights in computer programs, software, computer code,
documentation, drawings, specifications and data), works of authorship, moral
rights of authorship, rights in designs, trade secrets, technology, inventions,
invention disclosures, discoveries, improvements, know-how, proprietary rights,
formulae, processes,



2

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

methods, technical and business information and confidential and proprietary
information, and all other intellectual and industrial property rights, whether
or not subject to statutory registration or protection and, with respect to each
of the foregoing, all registrations and applications for registration, renewals,
extensions, continuations, reexaminations, reissues, divisionals, improvements,
modifications, derivative works, goodwill, and common law rights and causes of
action relating to any of the foregoing.

“License Agreement” has the meaning set forth in the Preamble.

“MMS” has the meaning set forth in Section 11.

“Notice” and “Notify” shall have the meaning set forth in Section 14(b).

“Party” and “Parties” have the meanings set forth in the Preamble.

“Processor” has the meaning set forth in Section 3(f).

“Services Agreement” has the meaning set forth in the Recitals.

“SOG” has the meaning set forth in the Preamble.

“SOG Party” has the meaning set forth in Section 7(a)(i).

“Storage Consultant” has the meaning set forth in Section 3(e).

“Related Entity/Entities” has the meaning set forth in Section 3(g).

Data Ownership and Disclosure

.  Each Company acknowledges that the Data and Derivatives, regardless of the
form or the medium on which they are displayed or stored, constitute valuable
and highly confidential intellectual property and trade secrets which are not
generally available and are the property of SOG. Title to the Data will remain
in SOG and the Companies will acquire, under the terms hereof, only a
non-exclusive right to use the Data on the terms provided in this License
Agreement. SOG shall have the right at any time to license any part of the Data
to third parties at such prices and on such terms as are determined by SOG.
Except as expressly permitted by this License Agreement, each Company agrees (i)
to keep the Data and Derivatives confidential, (ii) to ensure that its
employees, agents, Consultants, Processors, and Storage Consultants keep the
Data and Derivatives confidential and (iii) not to disclose or show to, allow
use by, or deliver the Data or Derivatives to, any other Person, except under
the following conditions:

(a)



The Data may be made available by a Company to its Consultants for the purposes
of providing technical services, including interpretation of the Data, for the
benefit of such Company provided that such Consultant has first agreed in
writing (and a copy of such agreement has been provided to SOG), not to divulge
the Data, Derivatives, or any interpretation therefrom to any Person other than
such Company and to return immediately all copies of the Data and Derivatives to
such Company upon completion of such technical services. Each Consultant must be
a bona-fide geophysical, geological or petroleum engineering Consultant



3

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

within the oil and gas industry. The Data and Derivatives shall remain on the
premises of Company and all analyses or interpretations thereof by Consultant
shall be done on such premises and shall not be removed therefrom without the
prior written consent of SOG. Upon completion of the work for which Consultant
has been engaged, or the termination of this License Agreement, the Consultant
shall not retain any copies of the Data, Derivatives, or any analyses or
interpretations of the Data or Derivatives.

(b)



The Data may be shown to, but not released to or copied by, a third party in a
bona-fide attempt to secure partners for a specific drilling venture, provided
the disclosure to such third party shall be limited to that Data, or portions
thereof, relative to the tracts under negotiation, and shown under and subject
to a written agreement of confidentiality. Further, no Company shall allow any
such third parties to remove the Data or Derivatives from a Company’s premises
or to retain any printed and/or digital representations of the Data or
Derivatives. Each Company agrees that the Data or Derivatives shall not be shown
to a third party to assist said party in making a regional interpretation. In
the event such prospective partner(s) becomes a contractually related partner(s)
of a Company, each such Company shall thereafter agree that such Data or
Derivatives may not be shown to such contractually related partner(s), and such
partner(s) shall be required to execute a separate license agreement to gain
access to such Data or Derivatives.

(c)



No Company shall show the Data or Derivatives to any Acquirer of such
Company.  This License Agreement shall automatically terminate at such time as a
third party becomes an Acquirer of a Company, and such Acquirer shall be
required to execute a separate license agreement to gain access to such Data or
Derivatives.  Should this License Agreement terminate, the provisions of
Section 12 regarding the return of Data and Derivatives shall apply.

(d)



Except as otherwise provided in this License Agreement, the Data and Derivatives
shall remain in the physical possession of the Company to which it is delivered,
and shall not be delivered to any third party or a Consultant without the prior
written consent of SOG.

(e)



Subject to a written agreement of confidentiality, the Data and Derivatives may
be delivered for storage for the sole use and benefit of Company to a third
party who is a bona fide seismic storage contractor in the oil and gas industry
engaged in providing central storage facilities and retrieval services and who
is not, directly or indirectly, related to or in the business of exploring for
and producing Hydrocarbons (“Storage Consultant”).

(f)



Subject to a written agreement of confidentiality, the Data and Derivatives may
also be delivered on a temporary basis for processing, reprocessing and cleaning
for the sole use and benefit of Company to a third party who is a bona fide
seismic data processor in the oil and gas industry and who is not, directly or
indirectly, related to or in the business of exploring for and producing
Hydrocarbons (“Processor”). Upon completion of such processing, reprocessing



4

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

or cleaning, Data, Derivatives, and copies of said Data and Derivatives shall be
returned immediately to the Company providing such Data and Derivatives. 

(g)



Subject to a written agreement of confidentiality, a Company may disclose the
Data and Derivatives to any entity that is, as of the Effective Date, (A)
another company owning 50% or more of the voting stock of such Company
(a “parent”); or (B) a company of which such Company owns 50% or more of the
voting stock; or (C) a company owned 50% or more by a parent of such Company
(collectively, “Related Entity/Entities”).  However, such disclosure shall only
occur provided that such Related Entities do not competitively bid against the
other or against any Company for any leases, including any State or MMS leases,
or other assets located within the same geographical area covered by such Data.
In the event that (i) any such Related Entity ceases to exist, commences
competitively bidding against Company as described above, or no longer meets the
definition of a Related Entity, or (ii) a third party acquires any interest in
the Related Entity, all rights of usage by such Related Entity in the Data and
Derivatives shall immediately cease and any copies of the Data, Derivatives, or
physical manifestations thereof then in the possession of such Related Entity
shall immediately be returned to Company.

(h)



The Data may be disclosed to the extent such disclosure is specifically required
by Legal Requirement. If a Company is required by Legal Requirement to disclose
any Data or Derivatives, such Company shall: (A) promptly advise SOG in writing
of such obligation, including the Data and/or Derivatives to be disclosed; and
(B) permit SOG a reasonable time (at least ten (10) Business Days unless a
shorter time is required for making such a disclosure) to take any steps SOG
deems appropriate prior to any compelled disclosure, including, without
limitation, seeking an appropriate protective order. If, in the absence of a
protective order or other appropriate relief, such Company is nevertheless
compelled to disclose all or part of the Data or Derivatives, Company shall
disclose only that portion of the Data or Derivatives that Company is advised by
counsel is legally required to be disclosed in compliance with the relevant
process. In the event of such disclosure, such Company shall give SOG written
notice of the Data or Derivatives to be disclosed as far in advance of its
disclosure as practicable, and upon SOG’s request, such Company shall use
reasonable efforts to obtain assurances that the disclosed Data or Derivatives
will be accorded confidential treatment.  All out-of-pocket costs and expenses
incurred by a Company to comply with SOG’s directions or requests under this
Section 3(h) shall be borne by SOG.

It is specifically agreed that such identified third parties under this Section
3 to whom the Data or Derivatives may be delivered shall handle the Data or
Derivatives for the sole benefit of the relevant Company and shall have no right
to use the Data or Derivatives for their own benefit.

Internet Disclosures

.  No Company shall show Data or Derivatives to third parties via the Internet,
E-Commerce sites, virtual data rooms, asset divestiture web sites, or any other
similar means of virtual access outside of a Company’s premises without the
express prior written



5

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

consent of SOG; such consent may be withheld by SOG in its sole and absolute
discretion or may be premised upon the payment of a fee to SOG and execution of
documents satisfactory to SOG to protect and maintain the confidentiality of the
Data and Derivatives.

Company Representations

.  Each Company hereby represents and warrants to SOG, as of the Effective Date,
as follows:

(a)



Organization; Requisite Power and Authority. Company (i) is validly existing and
in good standing under the laws of the State of Delaware or other applicable
jurisdiction of organization or formation, as the case may be, and (ii) has all
requisite power and authority, and is duly authorized, to enter into this
License Agreement and to carry out the transactions contemplated hereby.

(b)



Due Authorization. The execution, delivery and performance of this License
Agreement and the consummation of the transactions contemplated by this License
Agreement have been duly authorized by all necessary action, including by
Special Approval (as defined in the Operating Agreement), on the part of
Company.

(c)



No Conflict. The execution, delivery and performance by Company of this License
Agreement and the consummation of the transactions contemplated by this License
Agreement do not (i) violate in any material respect any provision of any Legal
Requirement applicable to Company, or violate its certificate of formation or
Operating Agreement (or similar organizational documents, as the case may be) or
any order, judgment or decree of any court or other Governmental Authority
binding on Company; (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material Company
Contractual Obligation; (iii) result in or require the creation or imposition of
any Lien upon any of the properties or assets of Company or result in the
acceleration of any indebtedness owed by Company; (iv) result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any Permit material to a Company’s operations or any of its properties; or (v)
require any approval of equity holders or any approval or consent of any Person
under any Company Contractual Obligation or the certificate of formation of
Company or the Operating Agreement (or similar organizational documents, as the
case may be) of Company, except in the case of each of the foregoing clauses for
such approvals or consents which have been obtained or are otherwise
contemplated by this License Agreement.

(d)



Binding Obligation.  This License Agreement has been duly executed and delivered
by Company and is the legal, valid and binding obligation of Company,
enforceable against Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability (whether enforcement is
sought in equity or at law). 



6

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

SOG Representations

.  SOG represents and warrants to Company, as of the Effective Date, as follows:

(a)



Organization; Requisite Power and Authority.  SOG (a) is validly existing and in
good standing under the laws of the State of Delaware, and (b) has all requisite
power and authority, and is duly authorized, to enter into this License
Agreement and to carry out the transactions contemplated hereby.

(e)



Due Authorization.  The execution, delivery and performance of this License
Agreement and the consummation of the transactions contemplated by this License
Agreement have been duly authorized by all necessary action on the part of SOG.

(f)



Conflict.  The execution, delivery and performance by SOG of this License
Agreement and the consummation of the transactions contemplated by this License
Agreement do not (a) violate in any material respect any provision of any Legal
Requirement applicable to SOG, or violate its certificate of incorporation or
bylaws or any order, judgment or decree of any court or other Governmental
Authority binding on SOG; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material contract
or agreement to which SOG is a party or by which its assets are bound; (c)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of SOG or result in the acceleration of any indebtedness
owed by SOG; (d) result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any Permit material to SOG’s operations
or any of its properties; or (e) require any approval of equity holders or any
approval or consent of any Person under any contract or agreement to which SOG
is a party or by which its assets are bound or the certificate of incorporation
or bylaws of SOG, except for such approvals or consents which have been obtained
or otherwise contemplated by this License Agreement.

(g)



Binding Obligation.  This License Agreement has been duly executed and delivered
by SOG and is the legal, valid and binding obligation of SOG, enforceable
against SOG in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability (whether enforcement is sought in equity or at law).

Limitation of Liability; Indemnification

.  

(a) Indemnification; Limitation on Liability

(i) Company acknowledges this License Agreement will not subject SOG, its
Affiliates or their respective equity holders, directors, officers, members,
agents or employees (each, a “SOG Party”) to any Losses whatsoever, except as
directly caused by the gross negligence, willful misconduct or fraudulent
conduct on the part of such SOG Party;  provided,  however, that SOG’s and each
other SOG Party’s aggregate liability, collectively, as a result of



7

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

such gross negligence, willful misconduct or fraudulent conduct will be limited
as set forth in Section 9(a) of the Services Agreement.  For the purposes of
this License Agreement and the Services Agreement each SOG Party shall be deemed
a Manager Party under the Services Agreement.

(ii) EXCEPT AS SPECIFICALLY SET FORTH IN THIS LICENSE AGREEMENT, EACH COMPANY
HEREBY RELEASES AND AGREES TO INDEMNIFY AND HOLD HARMLESS EACH SOG PARTY FROM
ANY AND ALL LOSSES (A) ARISING FROM, IN CONNECTION WITH, OR RELATING TO THIS
LICENSE AGREEMENT (INCLUDING MISUSE OR INAPPROPRIATE DISCLOSURE OF ANY PORTION
OF THE DATA AND/OR DERIVATIVES, OR ANY OTHER BREACH OF THIS LICENSE AGREEMENT BY
ANY OF THE ENTITIES NAMED IN SECTIONS 3(a) – (h) OF THIS LICENSE AGREEMENT) TO
THE EXTENT NOT DIRECTLY CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
FRAUDULENT CONDUCT OF SUCH SOG PARTY OR (B) ARISING FROM OR RELATING TO ANY
MATERIAL BREACH, VIOLATION OR INACCURACY OF ANY OF A COMPANY’S COVENANTS,
REPRESENTATIONS OR WARRANTIES HEREUNDER.

(iii) EXCEPT AS SPECIFICALLY SET FORTH IN THIS LICENSE AGREEMENT AND SUBJECT TO
THE PROVISIONS OF SECTION 7(a)(ii) HEREIN AND SECTION 9(c) OF THE SERVICES
AGREEMENT, SOG HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS COMPANY AND ITS
SUBSIDIARIES AND AFFILIATES AND EACH OF THEIR RESPECTIVE EQUITY HOLDERS,
MANAGERS, OFFICERS, UNITHOLDERS, AGENTS AND EMPLOYEES (EACH, A “COMPANY PARTY”)
FROM ANY AND ALL (A) LOSSES TO THE EXTENT ARISING FROM, IN CONNECTION WITH, OR
RELATING TO A SOG PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUDULENT
CONDUCT IN CONNECTION WITH SOG’S GRANT OF THE LICENSE CONTEMPLATED HEREBY OR (B)
THIRD PARTY CLAIMS TO THE EXTENT ARISING FROM, IN CONNECTION WITH, OR RELATING
TO THE FAILURE OF SOG TO HAVE VALID RIGHT, TITLE AND INTEREST IN AND TO THE
DATA.

(iv) EXCEPT AS EXPRESSLY PROVIDED IN SECTION 7(a)(ii), THE INDEMNITY OBLIGATION
IN SECTION 7(a)(ii) SHALL APPLY REGARDLESS OF CAUSE OR OF ANY NEGLIGENT ACTS OR
OMISSIONS (INCLUDING, WITHOUT LIMITATION, SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE
OR STRICT LIABILITY), BREACH OF DUTY (STATUTORY OR OTHERWISE), VIOLATION OF LAW
OR OTHER FAULT OF ANY INDEMNIFIED PERSON OR ANY PRE-EXISTING DEFECT; PROVIDED,
HOWEVER, THAT, SOLELY WITH RESPECT TO SECTION 7(a)(ii), THIS PROVISION SHALL NOT
APPLY TO THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUDULENT CONDUCT OF ANY
INDEMNIFIED PERSON OR IN ANY WAY LIMIT OR ALTER ANY QUALIFICATIONS SET FORTH IN
SUCH INDEMNITY OBLIGATION EXPRESSLY RELATING TO GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR FRAUDULENT CONDUCT.  THE PARTIES AGREE THAT THIS STATEMENT
COMPLIES WITH THE REQUIREMENT KNOWN AS THE “EXPRESS NEGLIGENCE RULE” TO
EXPRESSLY STATE IN A CONSPICUOUS MANNER AND TO AFFORD FAIR AND ADEQUATE NOTICE
THAT THIS LICENSE AGREEMENT HAS



8

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

PROVISIONS REQUIRING ONE PARTY TO BE RESPONSIBLE FOR THE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OF ANOTHER PARTY.

(v) NO PARTY SHALL BE LIABLE TO ANY OTHER PERSON UNDER THIS LICENSE AGREEMENT
FOR EXEMPLARY, PUNITIVE, CONSEQUENTIAL, SPECIAL, INDIRECT OR INCIDENTAL DAMAGES,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF THE FORM IN
WHICH ANY ACTION IS BROUGHT; PROVIDED, HOWEVER, THAT THIS SECTION 7(a)(v) SHALL
NOT LIMIT A PARTY’S RIGHT TO RECOVERY UNDER SECTION 7(a)(ii) FOR ANY DAMAGES TO
THE EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN
CONNECTION WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO
INDEMNIFICATION UNDER SECTION 7(a)(ii).

(b) Claims, Defense and Settlement. 

(i) Whenever any claim arises for indemnification hereunder, the indemnified
Person shall promptly Notify the indemnifying Party of the claim and, when
known, the facts constituting the basis for such claim, except that in the event
of any claim for indemnification hereunder resulting from or in connection with
any claim or legal proceedings by a third party, except as otherwise expressly
provided in this Section 7, such Notice shall specify, if known, the amount or
an estimate of the amount of the Losses asserted by such third party.

(ii) In connection with any claim giving rise to indemnity hereunder resulting
from or arising out of any claim or legal proceeding by a Person who is not a
Party, the indemnifying Party, may, upon Notice to the indemnified Person,
assume the defense of any such claim or legal proceeding.  Except with the
written consent of the indemnified Person, the indemnifying Party shall not
consent to the entry of any judgment or settlement arising from any such claim
or legal proceedings which, in each case, provides for any non-monetary relief
or does not include as an unconditional term thereof the giving by the claimant
or the plaintiff to the indemnified Person of a release from all Losses in
respect thereof, unless in the latter case the indemnifying Party has actually
paid to the indemnified Person the full amount of such judgment or
settlement.  Any indemnified Person shall be entitled to participate in (but not
control) the defense of any such claim or litigation resulting therefrom.  If
the indemnifying Party does not elect to control the litigation as provided
above, the indemnified Person may defend against such claim or litigation in
such manner as it may deem appropriate, including, without limitation, settling
such claim or litigation, after giving Notice of the same to the indemnifying
Party, on such terms as such indemnified Person may deem appropriate, and the
indemnifying Party shall promptly reimburse the indemnified Person (subject to
Section 7(a)(i) and Section 9(c) of the Services Agreement) from time to time as
such Losses are incurred.  All indemnification hereunder shall be effected by
payment of cash or delivery of a certified or official bank check in the amount
of the indemnification Losses.

(iii) Except as provided above, all claims for Losses brought by third parties
against Company (x) arising out of or in any way relating to the license granted
hereunder and (y) not discharged by insurance required hereunder, shall only be
settled or, with SOG’s concurrence, defended by SOG, at the Companies’ expense;
provided, however, that, notwithstanding anything in this License Agreement to
the contrary, without limiting the



9

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

Companies’ indemnification obligations hereunder, SOG shall (as between Company
and SOG) be entitled to assume and control SOG’s and any SOG Party’s defense and
settlement of proceedings involving any claim of a third party asserted by such
Person in its capacity as a security holder, or an Affiliate of a security
holder, of Company based upon, in connection with or arising from the
transactions contemplated by this License Agreement in any proceeding in which
SOG or any of its Affiliates is a named party, and SOG and any SOG Party may
each retain separate counsel for such purposes, the costs and expenses of which
would be subject to the reimbursement provision of Section 9(c) of the Services
Agreement.

(c) Remedies Cumulative.  The remedies of the Parties set forth herein are in
addition to any other remedy to which each may be entitled, at law or in equity.

Internal Use of Data

.  The Data licensed under this License Agreement is being licensed for the sole
internal use of the Companies.

Taxes

.  In the event any sales, gross receipts, value added, use or similar tax is
levied or assessed against SOG as a consequence of the licensing of Data to a
Company hereunder, such taxes will be for the sole account of such Company, who
will promptly reimburse SOG in full for any taxes so paid by SOG upon receipt by
such Company of SOG’s invoice.

Warranties and Disclaimers

.  EACH COMPANY ACKNOWLEDGES IT IS ACCEPTING ALL DATA SUBJECT TO THIS LICENSE
AGREEMENT “AS IS” AND SOG MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE ACCURACY OR USEFULNESS OF SUCH DATA AND ANY IMPLIED
WARRANTIES OR REPRESENTATIONS ARE HEREBY EXPRESSLY DISCLAIMED.  SUCH DATA IS
DELIVERED HEREUNDER WITH THE UNDERSTANDING AND AGREEMENT OF EACH COMPANY THAT
ANY ACTION TAKEN OR EXPENDITURE MADE BY SUCH COMPANY OR ANY PERSON OR ENTITY
PERMITTED ACCESS TO THE DATA IN ACCORDANCE WITH THIS LICENSE AGREEMENT WILL BE
AT SUCH PERSON’S SOLE RISK AND NEITHER COMPANY NOR ANY OTHER SUCH PERSON WILL
HAVE ANY CLAIM AGAINST, AND EACH HEREBY RELEASES, SOG FROM ANY LIABILITY AS A
CONSEQUENCE THEREOF, EXCEPT AS EXPRESSLY PROVIDED FOR HEREIN OR IN THE SERVICES
AGREEMENT.  SOG MAKES NO REPRESENTATION THAT OIL AND GAS OR OTHER MINERAL LEASES
WILL BE GRANTED OR OTHER EXPLORATION ACTIVITY WILL BE AUTHORIZED FOR AREAS
COVERED BY THE DATA BY ANY PERSON AND ANY IMPLIED WARRANTY OR REPRESENTATION TO
THAT EFFECT IS HEREBY EXPRESSLY DISCLAIMED.  NO PARTY SHALL BE LIABLE TO ANOTHER
PARTY FOR PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM
OR ARISING OUT OF A COMPANY’S OR ANY OTHER PERSON’S POSSESSION, CONTROL OR USE
OF THE DATA, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFIT OR BUSINESS
INTERRUPTION, HOWEVER SAME MAY BE CAUSED. 

Legal Regulation

.  To the extent that any Data licensed under this License Agreement pertains to
a geographic area under jurisdiction or control of, or was obtained under
Permits granted by, a Governmental Authority, the use thereof may be subject to
the Legal Requirements of that Governmental Authority.  By executing this
License Agreement, Company acknowledges



10

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

that it is bound by such Legal Requirements and shall defend, indemnify and hold
SOG harmless from and against any and all violations thereof by a Company and
all Persons with access to such Data.  By way of specific example, but not
limitation, pursuant to regulations (30 CFR Parts 250 and 251) effective January
23, 1998, issued by the Minerals Management Service (“MMS”), an agency of the
United States government, SOG hereby notifies each Company, and each Company
hereby acknowledges, that by the licensing to such Company of geological and/or
geophysical Data or Derivatives which are subject to the jurisdiction of the
MMS, such Company assumes the obligations under 30 CFR Section 251.11 and/or
251.12, as the case may be, as the same may, from time-to-time, be amended.  The
provisions of this paragraph do not limit or supersede the provisions of Section
3(g) above.

Term and Termination

.  

(d) Subject to Section 14(i), unless earlier terminated, this License Agreement
will be effective on the Effective Date and will terminate on the earlier of:
(i) termination or expiration of the Services Agreement, at the election of SOG
by giving Notice thereof to Company and (ii) termination by SOG upon any
Company’s material breach of this License Agreement, if (A) such breach is not
remedied within 60 days (or 30 days in the event of a failure to make any
payment hereunder, which shall be deemed a material breach hereunder) after
Company’s receipt of Notice thereof, or such longer period (except for a
material breach arising out of a failure to make payment hereunder) as is
reasonably required to cure such breach, provided that Company commences to cure
such breach within such 60-day period and proceeds with due diligence to cure
such breach, and (B) such breach is continuing at the time Notice of termination
is delivered to Company. 

(e) Within 30 days of being requested in writing by SOG after termination of
this License Agreement, the Companies shall return to SOG, or, at SOG’s
election, destroy all of the Data and Derivatives (which for the purposes of
this Section 12 includes all analysis, studies or other information generated by
the Companies that contains, reflects or is derived from the furnished Data) and
deliver written certification executed by an Officer of such Company to SOG that
all of the Data and Derivatives have been destroyed including storage, filing
and archival systems, workstations, and prospect files, and that Company and its
Related Entities, Consultants, Processors, and Storage Contractors have not
retained any copies, media or any other forms of such Data and
Derivatives.  Notwithstanding the foregoing, SOG and the Companies agree that:
(i) the Companies are not obligated to destroy any of their decision-making
documents submitted to their management or board of directors (or similar
governing body), or corporate documents which are required by applicable Legal
Requirements to be retained, that incidentally reflect or refer to the Data and
Derivatives, provided that the Companies will take appropriate measures, using
not less than a reasonable degree of care, to preserve the confidentiality of
such Data; and (ii) the computer system of the Companies may automatically
back-up Data disclosed under this License Agreement, and to the extent the
computer back-up procedures of the Companies create copies of the Data, the
Companies may retain those copies for the period that they normally archive
backed-up computer records, which copies shall be subject to the provisions of
this License Agreement until destroyed.  Notwithstanding the return or
destruction of the Data, the Companies shall continue to be bound by the
confidentiality and other obligations hereunder.  Any time Companies use such
archive (back-up) tapes or other forms of storage for restoring their systems,
the respective Data and



11

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

Derivatives governed under such terminated licenses must immediately be deleted
from both the archive media and the restored system.  Within five (5) days of
deletion of all Data and Derivatives from a Company’s computer back-up archives,
Company shall provide SOG written certification, executed by an Officer of such
Company, that all copies of the Data and Derivatives previously retained by such
Company in its back-up computer archives, have been deleted from such Company’s
archival systems.

Notice of Restricted Use

.  A Company may make copies of any Data and Derivatives for the sole purpose of
using such copies pursuant to the rights granted herein; provided that all such
copies shall have a notice that is substantially the same as the following
printed thereon or attached to it or its container:

“NOTICE

This Data is proprietary to and a trade secret of Sanchez Oil & Gas Corporation
(“SOG”).  The use of this Data and Derivatives is restricted to the holder of a
valid use license from SOG and is subject to the confidentiality terms of that
license.”

This notice shall not be removed, obliterated, concealed or otherwise obscured
by Company or those to whom the Data or Derivatives is shown or transferred, as
may be permitted in this License Agreement.

Miscellaneous

.

(f) Obligations Hereunder Not Affected; Waivers.  No action which a Party may
take or omit to take in connection with this License Agreement, no course of
dealing by a Party, its Affiliates or any other Person with the other Party, its
Affiliates or any other Person, and no change of circumstances shall release or
diminish a Party’s obligations, liabilities, agreements or duties hereunder,
affect this License Agreement in any way, or afford a Party or its Subsidiaries
any recourse or setoff against the other Party, regardless of whether any such
action or inaction may be detrimental in any way to such other Party, its
Affiliates or any of the Properties.

(g) Notices.  Any notice, request, consent, payment, demand (other than an
invoice) or other communication (a “Notice” and including the corollary
“Notify”) which may be given hereunder shall be ineffective unless in writing
and either delivered by electronic mail or facsimile or registered or certified
mail with return receipt requested to the addresses set out below or delivered
by hand with written acknowledgment of receipt.  The addresses for any Notice
are as follows:

If to Company:

 

Constellation Energy Partners LLC

1801 Main Street, Suite 1300

Houston, TX 77002

Telephone: 832-308-3676

Facsimile: 832-308-3720

Email: chairman@cepllc.com



12

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

Attn:Chairman of the Board

 

With a copy (which shall not constitute Notice) to each of:

 

Constellation Energy Partners LLC

1801 Main Street, Suite 1300

Houston, TX 77002

Telephone: 832-308-3676

Facsimile: 832-308-3720

Email: chuck.ward@cepllc.com

Attn:Chuck Ward

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, TX 77002

Telephone: 713-220-4360

Facsimile: 713-238-7130

Email:moleary@andrewskurth.com

Attn: G. M. O’Leary

 

If to SOG:

 

1111 Bagby, Suite 1800

Houston, TX 77002

Telephone:(713) 783-8000

Fax:(713) 783-0915

Email:tony@sanchezog.com

Attention:Antonio R. Sanchez III

 

With a copy (which shall not constitute Notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, TX 77002

Telephone: 713-220-5881

Facsimile: 713-236-0822

Email:delder@akingump.com

Attn: David Elder

 

Any such address may be changed at any time by giving the other Parties Notice
of the new address in the manner set forth above.  Each Notice hereunder shall
be treated as being effective or having been given (i) when delivered if
delivered personally, (ii) when sent, if sent by electronic mail or facsimile on
a Business Day (or, if not sent on a Business Day, on the next Business Day
after the date sent by electronic mail or facsimile), (iii) on the next Business
Day after dispatch, if sent by a nationally recognized overnight courier
guaranteeing next Business Day delivery, or (iv) if sent by mail, at the earlier
of its receipt or 72 hours after the same has



13

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

been deposited in a regularly maintained receptacle for the deposit of United
States mail, addressed and postage prepaid as aforesaid.

(h) Assigns.  This License Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided,  however, that (a) Company may not assign its rights
hereunder without the written consent of SOG, and (b) SOG may not assign its
rights and obligations hereunder without the written consent of the Board, such
consent not to be unreasonably withheld, except that SOG may assign any such
rights and obligations to any of its Affiliates.

(i) Jointly Drafted.  This License Agreement, and all the provisions of this
License Agreement, shall be deemed drafted by all of the Parties, and shall not
be construed against either Party on the basis of that Party’s role in drafting
this License Agreement.

(j) Further Assurances.  In connection with this License Agreement, each Party
shall execute and deliver any additional documents and instruments and perform
any additional acts that may be reasonably necessary or appropriate to
effectuate and perform the provisions of this License Agreement.

(k) No Third-Party Beneficiaries; Subsidiary Obligations.  Nothing in this
License Agreement shall provide any benefit to any third party (including, for
the avoidance of doubt, any Subsidiary of Company not a party hereto) or entitle
any third party to any claim, cause of action, remedy or right of any kind
(except for each SOG Party or Company Party under Section 7), it being the
intent of the Parties that this License Agreement shall not be construed as a
third party beneficiary contract.

(l) Amendment.  No amendment of any provision of this License Agreement shall be
effective unless it is in writing and signed by all Parties and no waiver of any
provision of this License Agreement, and no consent to any departure by any
Party therefrom, shall be effective unless it is in writing and signed by the
other Parties, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

(m) Unenforceability.  Any provision of this License Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

(n) Survival of Agreements.  Each Company’s and SOG’s various representations,
warranties, covenants, agreements and duties in and under this License Agreement
shall survive the execution and delivery of this License Agreement and terminate
upon termination or expiration of this License Agreement, except for (a)
liability for breaches, violations or inaccuracies of any representations,
warranties or covenants hereunder prior to termination or expiration, (b)
covenants which by their nature are intended to survive termination or
expiration, (c) Section 7,  Section 10,  Section 12(b),  Section 14(a),
 Section 14(b),  Section 14(d),  Section 14(f),  Section 14(i),  Section 14(j),
 Section 14(k),  Section 14(l),  Section 14(n), Section 14(p) and Section 14(q),
and (d) all terms and conditions of this License Agreement relating to the
ownership or confidentiality of, or to the restrictions on the use, transfer,
and disclosure of,



14

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

Data and Derivatives, which shall remain in full force and effect and survive
termination or expiration of this License Agreement. 

(o) Governing Law; Submission to Process.    

(i) THIS LICENSE AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

(ii) EACH COMPANY AND SOG (i) SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN HARRIS COUNTY, TEXAS, (ii) AGREES AND
CONSENTS THAT SERVICE OF PROCESS MAY BE MADE UPON IT IN ANY LEGAL PROCEEDING
RELATING TO THIS LICENSE AGREEMENT BY ANY MEANS ALLOWED UNDER TEXAS OR FEDERAL
LAW, AND (iii) WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH PROCEEDING BEING IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(p) Waiver of Jury Trial.  EACH COMPANY AND SOG HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY:

(i) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY THE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS LICENSE AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR ASSOCIATED
HEREWITH;

(ii) CERTIFIES THAT NO PARTY NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS;  AND

(iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS LICENSE AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.

(q) Entire Agreement.  This License Agreement and the Related Contracts to which
the Parties are a party as of the Effective Date set forth the entire agreement
of the Parties with respect to the subject matter hereof and thereof and any
prior agreements, understandings, negotiations and discussions, written or oral,
relating thereto are hereby superseded. 

(r) Laws and Regulations.  Notwithstanding any provision of this License
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this



15

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

License Agreement if the effect thereof would be to cause such Party to be in
violation of any applicable Legal Requirements.

(s) No Recourse Against Officers, Directors, Managers or Employees.  For the
avoidance of doubt and notwithstanding anything herein to the contrary, the
provisions of this License Agreement shall not give rise to any right of
recourse against any officer, director, manager or employee of any Party or any
of their respective Affiliates.

(t) Counterparts.  This License Agreement may be executed in any number of
counterparts with the same effect as if all of the signatory Parties had signed
the same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

(u) Survival of Agreement.  This License Agreement shall survive any merger,
business combination or other similar transaction, including a transaction in
which Company is converted into a limited partnership, and be binding on Company
or its successor, as applicable.  To the extent any successor in such
transaction would not be bound by this License Agreement by operation of law, as
a condition precedent to such transaction, such successor entity shall be
required to execute and deliver an instrument, in a form acceptable to Manager,
agreeing to be bound by this License Agreement to the same extent as Company.

(v) Conspicuousness of Provisions.  The Parties acknowledge and agree that the
provisions contained in this License Agreement that are set out in capital
letters or “bold” satisfy the requirement of the “express negligence rule” and
any Legal Requirement or equitable doctrine that provisions contained in a
contract be conspicuously marked or highlighted.

[Remainder of page intentionally left blank; Signature page follows]

 

 

16

WEST 203978356 v17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this License Agreement as of
the date first above written.

 

 

 

 

 

 

SOG:

Companies:

 

 

SANCHEZ OIL & GAS CORPORATION

CONSTELLATION ENERGY PARTNERS

 

LLC

 

 

 

 

By:

/S/ Antonio R. Sanchez, III

 

By:

/S/ Stephen R. Brunner

 

Name:

Antonio R. Sanchez, III

 

Name:

Stephen R. Brunner

 

Title:

President

 

Title:

Chief Executive Officer, Chief Operating Officer and President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to License Agreement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this License Agreement as of
the date first above written.

 

 

 

 

 

 

 

Companies:

 

 

 

SEP HOLDINGS IV, LLC

 

 

 

 

 

 

 

By:

/S/ Stephen R. Brunner

 

 

 

 

Name:

Stephen R. Brunner

 

 

 

 

Title:

Chief Executive Officer

 

 



18

WEST 203978356 v17

--------------------------------------------------------------------------------